United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 21, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-41388
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARTIN VILLARREAL-GONSALEZ,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-508-ALL
                      --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Martin Villarreal-Gonsalez (Villarreal) appeals his

conviction and sentence for being an alien unlawfully present in

the United States after deportation following a prior aggravated

felony conviction.   8 U.S.C. § 1326 (a), (b).

     For the first time on appeal, Villarreal argues that the

district court erred in imposing a sentence under a mandatory

guideline scheme, in violation of United States v. Booker, 125

S. Ct. 738, 756-57 (2005).    Because Villarreal did not raise this


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-41388
                                 -2-

issue in the district court, his argument is reviewed for plain

error.    See United States v. Valenzuela-Quevedo, 407 F.3d 728,

732 (5th Cir. 2005).   Villarreal makes no showing, as required by

Valenzuela-Quevedo, that the district court would likely have

sentenced him differently under an advisory sentencing scheme.

Similarly, there is no indication from the district court’s

remarks at sentencing that it would have reached a different

conclusion.    Thus, Villarreal has not met his burden to show that

the district court’s imposition of a sentence under a mandatory

guideline scheme was plain error.    See Valenzuela-Quevedo, 407

F.3d at 733.

     Villarreal also argues for the first time on appeal that the

sentencing provisions of 8 U.S.C. § 1326(b)(1) and (2) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).    Villarreal acknowledges that his argument is foreclosed

by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but

he seeks to preserve the issue for Supreme Court review.

Apprendi did not overrule Almendarez-Torres.    See Apprendi, 530

U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000).

     AFFIRMED.